Citation Nr: 1707188	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 1990.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the December 2009 rating decision which granted service connection for bilateral sensorineural hearing loss, and evaluated it as noncompensably disabling, effective March 25, 2009.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2010, and perfected the appeal in October 2011.  

In his September 2011 substantive appeal, the Veteran requested a Travel Board hearing at his local VA office.  Before he could be scheduled for his requested hearing, in correspondence dated in November 2015, the Veteran withdrew his request for a Board hearing and elected to have his case certified to the Board for further appellate consideration.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  

Lastly, in August 2016 the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level II hearing acuity in the right ear, and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records have been associated with the claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran an audiological examination in August 2009.  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on an audiological evaluation of the Veteran, as well as the Veteran's reported history and symptomatology.  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and opinions, along with the VA and private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  The Board acknowledges the February 2017 Informal Hearing Presentation (IHP) wherein the Veteran's representative requested that the Veteran be afforded another VA examination.  Where there is a complaint of worsening since last examined, a more recent examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) In the IHP, however, the representative stated only that the 2009 examination was too old to adequately evaluate the disability.  The Board finds no report of worsening since the last examination.  Rather, the Veteran has disagreed with the initial rating and reported little else since.  Nor is there any evidence indicating that there has been a material change in the severity of his service-connected hearing disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Rather, the Veteran has consistently reported the same symptomatology associated with his hearing loss, including difficulty with word recognition and impaired hearing acuity.  In the absence of evidence of additional or increasing symptoms, the VA examination is not "old" merely because it was conducted more than a few years prior to this decision; rather, as noted, the law does not dictate automatic re-examination merely because of the passage of time.  See 38 C.F.R. § 3.327 (a); Palczewski, 21 Vet. App. 174; VAOPGCPREC 11-95.  Accordingly, further examination is not warranted and the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  
	
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  


Analysis

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating assigned by the RO.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Regulations specifies that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

The rows in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the column appropriate for the numeric designation for the ear having the better hearing acuity and the row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The Veteran was afforded a VA audiological examination in August 2009.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 20, 20, 10, and 10, respectively.  For the left ear, auditory thresholds in the same frequencies were recorded as 45, 50, 45 and 40, respectively.  The average pure tone threshold was 15 in the right ear and 45 in the left.  Speech recognition ability was 90 percent in the right ear and 94 percent in the left ear.  The results of the August 2009 examination correspond to Level II hearing in the right ear, and Level I hearing for the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an initial compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the August 2009 audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

The Veteran underwent a private audiometric test at the Industrial Medical Clinic in December 2009, the results of have been associated with the claims file.  The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents below.  The December 2009 report reflects that the Veteran's right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz were 15, 10, 5, and 5, respectively, and his left ear auditory thresholds in the same frequencies were shown to be 45, 45, 35, and 50, respectively.  Unfortunately, there was no speech discrimination tests conducted during this evaluation so the report is not adequate for rating purposes.  

In February 2010, the Veteran was seen at the VA Outpatient Center (OPC) for an audiological consultation, during which time, he stated that his employer required that his hearing in the left ear be restored to what is considered within normal limits (WNL) either through medication or amplification.  The August 2009 VA audiological findings were reviewed, and another audiological evaluation was conducted.  Although the exact audiometric findings were not provided in the report, based on her interpretation of these findings, the VA treatment provider determined that the Veteran's hearing was within normal limits in the frequencies 250-4000 Hertz with sloping to a mild sensorineural hearing loss from 6000 to 8000 Hertz.  With respect to the left ear, the treatment provider assessed the Veteran with moderate mixed loss from 250 to 3000 Hertz, and rising to a mild mixed loss from 3000 to 8000 Hertz.  Results of the tympanometry of the right ear revealed "[n]ormal ECV with normal middle ear compliance and negative pressure. . . ."  A tympanometry of the left ear revealed normal ECV with absent middle ear pressure and compliance.  The treatment provider noted that due to the Veteran's need for resolution of middle ear status for employment purposes, it had been recommended that he either visit with a primary care provider at the VA OPC, or be referred for a consultation to an ear, nose, and throat (ENT) specialist at the VA medical center in Biloxi, Mississippi.  It was noted that the Veteran planned to return to the VA clinic in several days to determine his middle ear status.  During a subsequent VA treatment visit dated several days later, the Veteran presented with complaints that he had lost his job due to hearing loss in the left ear.  He requested either a hearing aid or an ENT referral.  During this visit, he underwent another tympanometry, the results of which revealed an absence of pressure and compliance in the left ear.  The Veteran was informed that a hearing aid was not an acceptable option at the time due to "middle ear status and bone conduction scores found [in the earlier February 2010 audiological evaluation]."  He was informed that a consultation would be placed for him to visit with an ENT specialist.  It does not appear that he followed through with these appointments.  

Further review of the claims file also reflects that private audiometric tests were conducted in February 2010 on the right ear, December 2012 on the left ear, and May 2016 in both ears.  The report of these audiometric test findings was associated with the claims file in August 2016.  The results of the February 2010 audiometric test reflect that the Veteran's right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz were documented as 10, 10, 0, and 0.  The results of the December 2012 test reflect that the Veteran's left ear auditory thresholds in the same frequencies were shown to be 40, 35, 40 and 35.  When taken together, these audiometric results were characterized as the baseline audiogram by the audiologist.  The Veteran underwent a more recent audiological evaluation in May 2016, the results of which reflect his right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz to be 20, 20, 5 and 5, and his left ear auditory thresholds in the same frequencies as 40, 50, 40 and 45, respectively.  Again, it does not appear as though any speech discrimination tests were conducted during these evaluations, so the reports are not adequate for rating purposes.  However, when these findings are compared to the baseline audiogram, as well as the August 2009 VA audiometric findings, there did not appear to be a worsening in the Veteran's hearing loss throughout the years.  Indeed, when comparing the May 2016 audiometric test findings to the baseline audiogram, the audiologist noted that no standard threshold shift had occurred.  

The Veteran underwent another audiological evaluation at the VA medical center in June 2016, during which time, he stated that he had not passed an employee physical at work which was required for his job criteria.  Based on her interpretation of the audiometric findings (the results of which were not documented or provided in the report), the VA audiologist noted that the Veteran's hearing was within normal limits in the right ear, and within normal limits in the left ear from 250 to 6000 Hertz, with mild sensorineural hearing loss at 8000 Hertz.  It was further noted that the Veteran's word recognition ability in the right and left ear was 100 percent.  According to the VA treatment provider, there was no significant change in the Veteran's hearing status since his previous audiogram in February 2010.  

Based on these results, the Board concludes that an initial compensable rating for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss was more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The above determination is based upon consideration of applicable rating provisions.  In addition, the VA examination report specifically addresses the effect of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Indeed, during the VA examination, when asked how the Veteran's hearing loss impacts his life, as well as his ability to work, the VA examiner noted that his hearing loss had a significant effect on his occupational activities.  Specifically, it was noted that the Veteran experiences decreased concentration, memory loss, and difficulty hearing and following instructions which result in him being assigned different duties.  Indeed, during the January 2010 VA treatment visit, the Veteran stated that his supervisor informed him that he could not continue working as a security guard unless he wore a hearing aid.  As noted above, the February 2010 VA audiology treatment note reflects that the Veteran was seen with complaints that he had lost his job due to hearing loss in the left ear.  

The Board acknowledges that the Veteran experiences difficulty hearing in various settings and situations; however, despite the difficulties experienced by the Veteran when it comes to hearing at his job, there is nothing in the record to show that he experiences difficulty carrying out and performing his activities of daily living, as a result of his hearing loss.  With respect to his ability to carry out his occupational duties, although the Veteran reported that he had lost his job as a security guard due to his left ear hearing loss in February 2010, subsequent VA treatment records reflect that he was still employed as a security guard.  Also, the VA treatment records referenced above have addressed the source of the Veteran's hearing impairment, and reflect recommendations that he undergo consultations with an ENT specialist to resolve the "middle ear status" in order to help improve his hearing in certain situation.  In this regard, VA audiologists have recommended an attainable course of action the Veteran could take to help improve his hearing during certain situations.  It appears that even after these consultations were scheduled, the Veteran did not follow up with his appointments with the ENT specialist.  Furthermore, although the August 2009 examiner noted that the Veteran's hearing loss impacts his ability to work, she did not state or conclude that his hearing disability had a significant effect on his ability to maintain his employment.  In this regard, the Veteran claims that a higher rating for his bilateral hearing loss is warranted, not that the VA examination report was defective.  See Martinak, 21 Vet. App. at 455.

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a compensable rating.  However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating is not warranted.  

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hearing loss.  Hence the appeal as to a higher schedular rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The rating criteria for hearing loss is based on a claimant's hearing acuity.  An evaluation in excess of the assigned rating is provided for manifestations of the service-connected hearing loss, but the evidence reflects that those manifestations are not present in this case.  Essentially, the Veteran reports that his hearing acuity is poor and that he has poor word recognition.  As noted above, the Veteran primarily complains that his hearing impairment affects his ability to hear and follow instructions at work, and to perform certain occupational duties.  Those reports do not make his disability picture an unusual or exceptional one.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria, which accounts for both auditory thresholds and word recognition.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Service connection has been established only for hearing loss and tinnitus.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  At the August 2009 VA examination, the Veteran provided his occupational history and stated that following his military service, he had worked as a corrections officer/security guard for the past fifteen years.  He attributed his decreased concentration, poor social interactions, and difficulty hearing and following instructions to his hearing loss.  While acknowledging the possible effects his hearing impairment has on his ability to perform his occupational duties, as well as the above-referenced February 2010 VA treatment report documenting the Veteran's assertion that he was let go from his position as a result of his left ear hearing impairment, the more recent VA treatment records reflect that the Veteran is still employed as a security officer.  Indeed, during a December 2014 VA treatment visit, when asked about his social history, the Veteran reported that he currently works as a contract security guard at the Federal Courthouse.  Although he reported at the June 2016 VA audiological evaluation that he had not passed a recent employee physical at work due to his hearing condition, he did not indicate that he had been let go from this position as a result of this.  While acknowledging the impact his hearing loss has on his employment, the record reflects that the Veteran is still employed as a security guard.  Moreover, the record does not reflect that the Veteran is unable to obtain and/or maintain another form of employment as a result of his hearing impairment.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable to continue his current employment, or obtain another form of employment, as a result of his hearing loss.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for bilateral hearing loss and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an initial compensable rating for hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


